ALLOWANCE
Applicant’s reply, filed 19 May 2021 in response to the non-final Office action mailed 19 February 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-10 are pending under examination, wherein: claims 1-3 and 6-8 have been amended, claims 4-5 and 10 are as previously presented, claim 9 is as originally filed, and claims 11-17 were withdrawn by previous restriction requirement. Pending claims 1-17 are herein allowed (see below for rejoinder of withdrawn claims). 

Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 19 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No 16/484,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments
	The objections to claims 1-3 and 7-8 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 1-10 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(d) rejection of claim 10 is withdrawn as a result of Applicant’s filed claim amendments. 
	The provisional nonstatutory obviousness type double patenting rejections of the cited instant claims as being unpatentable over the cited claims of copending Application Nos A) 16/610,423, C) 16/483,713, D) 16/624,818, and E) 16/498,292 are respectively withdrawn as the instant application is, in each case, the earlier filed and as there are no other remaining rejections. 
	The provisional nonstatutory obviousness type double patenting rejection of the cited instant claims as being unpatentable over the cited claims of copending 16/484,390, is withdrawn in view of Applicant’s properly filed and accepted terminal disclaimer (see above).
	No other objections and/or rejections are believed outstanding. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach and/or suggest the copolymer as claimed, specifically with respect to the required inclusion of the structure of Chemical Formula 9 as claimed, found within the required one or more repeating units of Chemical Formulas 4, 5 or 6, and further in combination with the required one or more repeating units of Chemical Formula 1, 2 or 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767